Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), shall be effective
as of the 13th day of August, 2018 (“Effective Date”), by and among, Christopher
Santi (the “Executive”) and Healthier Choices Management Corp., a Delaware
corporation (“HCMC” or the “Company”).

 

RECITALS

 

WHEREAS, Executive is currently employed by HCMC;

 

WHEREAS, Company wishes to amend and restate its Employment Agreement, dated
January 30, 2018 with the Executive (the “Original Agreement”) to continue the
services of Executive, and, in connection therewith, Company and Executive
desire to enter into this Agreement to become effective on the Effective Date;
and

 

WHEREAS, the parties have agreed to amend and restate the Original Agreement and
the Executive shall continue to serve as President and Chief Operating Officer
of the Company.

 

NOW, THEREFORE, In consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1. Employment.

 

(a) Employment Period. Subject to the terms and conditions set forth herein and
unless sooner terminated as hereinafter provided, Company shall employ Executive
and Executive agrees to serve as an employee of Company until January 30, 2021
(the “Employment Term”). The Employment Term shall be automatically renewed for
successive one-year terms unless notice of non-renewal is given by either party
at least 30 days before the end of the Term. For purposes of this Agreement, the
Employment Term and any renewal term thereof are collectively referred to herein
as the “Employment Period.” This Agreement will terminate automatically upon a
Change of Control (as defined in Section 3(e)).

 

(b) Duties and Responsibilities. During the Employment Period, the Executive
shall serve as President and Chief Operating Officer. In such role, Executive
shall have such authority and responsibility and perform such duties as may be
assigned to him from time to time by the Board of Directors of the Company (the
“Board”), and in the absence of such assignment, such duties as are customary to
Executive’s office and as are necessary or appropriate to the business and
operations of the Company and its subsidiaries. During the Employment Period,
the Executive’s employment shall be full time, Executive shall perform his
duties honestly, diligently, in good faith and in the best interests of the
Company and its subsidiaries, and Executive shall use his best efforts to
promote the interests of the Company and its subsidiaries.

 

 

 

 

2. Compensation.

 

(a) Base Salary. In consideration for the Executive’s services hereunder and the
restrictive covenants contained herein, the Executive shall initially be paid an
annual base salary as follows: 2018: $250,000; 2019: $270,000; and 2020 and
2021: $330,000 (the “Salary”), which salary shall be payable commencing as of
date hereof and shall be payable in accordance with the Company’s customary
payroll practices.

 

(b) Bonus. In addition to the Salary, for each Measurement Period, Executive
shall be entitled to earn an annual bonus at the discretion of the Company’s
board of Directors.

 

(c) Restricted Stock Awards. The Company hereby grants to the Executive, on the
Effective Date, 8 billion shares of restricted stock (the “Executive Stock”)
representing 8 billion shares of the Company’s common stock, pursuant to the
Restricted Stock Award Agreement in the form attached hereto as Exhibit A.
Except as otherwise provided herein or the Restricted Stock Award Agreement, the
Executive Stock shall vest and the restrictions associated with the Executive
Stock shall lapse, subject to the Executive’s continued employment with the
Company, on the first anniversary of this Agreement. As a condition to the
issuance of the Executive Stock, the Executive agrees to forfeit (and the
Company shall cancel) his outstanding and vested options (“Options”) to purchase
8 billion shares of Company common stock. The existing agreement evidencing the
Options shall be amended to reflect the cancellation of these Options.

 

(d) Vacations. The Executive shall be entitled to no less than twenty (20) days
of vacation on an annual basis during the Term with additional paid vacation
time being accrued in accordance with the Company’s vacation policy. Per the
Company’s vacation policy, the Executive’s vacation does not carry over year
over year.

 

(e) Other Benefits. During the term of this Agreement, the Executive shall be
entitled to coverage (subject to contributions required of other C-level
executive employees of the Company generally) in the health and dental insurance
plans of the Company and any life insurance programs, disability programs,
pension plans and other fringe benefit plans and programs as are from time to
time established and maintained for the benefit of the Company’s employees or
officers, subject to the provisions of such plans and programs.

 

(f) Expenses. The Executive shall be reimbursed for all out-of-pocket expenses
reasonably incurred by his on behalf of or in connection with the business of
the Company, pursuant to the normal standards and guidelines followed from time
to time by the Company.

 

 2 

 

 

3. Termination.

 

(a) For Cause. The Company shall have the right to terminate this Agreement and
to discharge the Executive for Cause (as defined below), at any time during the
Employment Period. Termination for “Cause” shall mean, during the Employment
Period, (i)Executive’s conduct that would constitute under federal or state law
either a felony or any other criminal offense involving dishonesty or moral
turpitude, or a determination by the Board, after consideration of all available
information and following the procedures set forth below, that Executive has
willfully and materially violated Company policies or procedures involving
discrimination, harassment, substance abuse, or workplace violence or use of
confidential information, (ii) the Executive’s negligence or misconduct in the
performance of his duties hereunder that has a material and adverse effect on
the Company, (iii) a material breach by the Executive of this Agreement or a
material failure on the part of Executive to perform his obligations hereunder
or (iv) the Executive’s inability to perform his duties and responsibilities as
provided herein due to his death or Disability (as defined herein). Any
termination for Cause pursuant to this Section shall be delivered to the
Executive in writing and shall set forth in detail all acts or omissions upon
which the Company is relying to terminate the Executive for Cause. Except as
otherwise specifically set forth herein, if the Executive is terminated for
Cause, the Executive shall only be entitled to receive his accrued and unpaid
Salary, any declared bonus and other benefits through the termination date and
the Company shall have no further obligations under this Agreement from and
after the date of termination. “Disability” shall mean any mental or physical
illness, condition, disability or incapacity which prevents the Executive from
reasonably discharging his duties and responsibilities under this Agreement for
a period of ninety (90) days in any one hundred eighty (180) day period.

 

(b) Termination by Executive. If the Executive shall resign or otherwise
terminate his employment with the Company at any time during the term of this
Agreement, the Executive shall only be entitled to receive his accrued and
unpaid Salary, any declared bonus and other benefits through the termination
date and the Company shall have no further obligations under this Agreement from
and after the date of termination.

 

(c) Termination by Company Without Cause. At any time during the term of this
Agreement, the Company shall have the right to terminate this Agreement and to
discharge the Executive without Cause effective upon delivery of written notice
to the Executive. Upon any such termination by the Company without Cause, the
Company shall pay to the Executive all of the Executive’s accrued but unpaid
Salary through the date of termination and any declared bonus and (ii) any
amount required pursuant to Section 3(e).

 

(d) Death of the Executive. In the event of the death of Executive, the
employment of the Executive by the Company shall automatically terminate on the
date of the Executive’s death and the Company shall be obligated to pay
Executive’s estate the Executive’s accrued and unpaid Salary, any earned but
unpaid bonus and other benefits through the termination date. Other than as set
forth in the preceding sentence, the Company shall have no further obligations
under this Agreement from and after the date of termination due to the death of
the Executive.

 

 3 

 

 

(e) Severance. If Executive’s employment by the Company is terminated (i) by the
Company without Cause or (ii) upon a Change of Control pursuant to Section 1(a),
then (A) this Agreement shall be deemed to be terminated as of the date
Executive ceases to be employed by the Company and (B) Executive shall be
entitled to (i) receive any unpaid Salary and bonus and (ii) continue to receive
Executive’s then Salary for the applicable Severance Period (as defined below)
following the effective date of such termination (which shall be paid in arrears
in accordance with the Company’s general payroll practices, over the applicable
period commencing on the date of such termination and subject to withholding and
other appropriate deductions) (the “Severance Payments”). As a condition to
receiving the Severance Payments relating to periods following the date of such
termination, Executive must sign, deliver, and not revoke a release in the form
attached hereto as Exhibit A, such that it has become effective and enforceable
as a condition to any payment pursuant to this Section 4(e). “Severance Period”
shall mean (i) upon a Change of Control, eighteen (18) months and (ii) in the
event Executive’s employment is terminated without Cause, either (A) initially
fifteen (15) months or (B) after the first anniversary of the Effective Date,
fifteen (15) months plus one additional month for every additional four (4)
months that Executive has been employed by the Company after the date of this
Agreement, up to a maximum of eighteen (18) months. “Change of Control” shall
have the meaning set forth in Treasury Regulation Section 1.409A-3(i)(5).

 

4. Restrictive Covenants. In consideration of his employment and the other
benefits arising under this Agreement, the Executive agrees that during the
Employment Period, and for eighteen (18) months following the termination of
this Agreement, the Executive (or any affiliate) shall not directly or
indirectly:

 

(a) directly or indirectly, own, manage, operate, join, control or participate
in the ownership, management, operation or control of, or be employed or
retained by, render services to, provide financing (equity or debt) or advice
to, or otherwise be connected in any manner with any business located within
five (5) miles of any current or future store of the Company, that sells or
provides products or services sold or provided by the Company including, without
limitation, the ownership, management or operation of any (i) natural and/or
organic grocery stores or markets or (ii) electronic cigarettes; or

 

(b) for any reason, (i) induce any material customer or supplier of the Company
or any of its subsidiaries or affiliates to patronize or do business with any
business directly or indirectly in competition with the businesses conducted by
the Company or any of its subsidiaries or affiliates in any market in which the
Company or any of its subsidiaries or affiliates does business; (ii) canvass,
solicit or accept from any material customer or supplier of the Company or any
of its subsidiaries or affiliates any such competitive business; or (iii)
request or advise any material customer, supplier or other provider of services
to the Company or any of its subsidiaries or affiliates to withdraw, curtail or
cancel any such customer’s, supplier’s or provider’s business with the Company
or any of its subsidiaries or affiliates; or

 

(c) for any reason, employ, or knowingly permit any company or business directly
or indirectly controlled by his, to employ, any person who was employed by the
Company or any of its subsidiaries or affiliates at or within the prior one (1)
year, or in any manner seek to induce any such person to leave his or his
employment.

 

 4 

 

 

5. Specific Performance; Injunction. The parties agree and acknowledge that the
restrictions contained in Section 4 are reasonable in scope and duration and are
necessary to protect the Company or any of its subsidiaries or affiliates. If
any provision of Section 4 as applied to any party or to any circumstance is
adjudged by a court to be invalid or unenforceable, the same shall in no way
affect any other circumstance or the validity or enforceability of any other
provision of this Agreement. If any such provision, or any part thereof, is held
to be unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete specific words or phrases, and in its reduced form, such
provision shall then be enforceable and shall be enforced. The Executive agrees
and acknowledges that the breach of Section 4 or Section 6 will cause
irreparable injury to the Company or any of its subsidiaries or affiliates and
upon breach of any provision of such Sections, the Company or any of its
subsidiaries or affiliates shall be entitled to injunctive relief, specific
performance or other equitable relief, without being required to post a bond;
provided, however, that, this shall in no way limit any other remedies which the
Company or any of its subsidiaries or affiliates may have (including, without
limitation, the right to seek monetary damages).

 

6. Confidentiality. The Executive agrees that at all times during and after the
Employment Period, the Executive shall (i) hold in confidence and refrain from
disclosing to any other party all information, whether written or oral, tangible
or intangible, of a private, secret, proprietary or confidential nature, of or
concerning the Company and its subsidiaries, their business and operations, and
all files, letters, memoranda, reports, records, computer disks or other
computer storage medium, data, models or any photographic or other tangible
materials containing such information (“Confidential Information”), including
without limitation, any sales, promotional or marketing plans, programs,
techniques, practices or strategies, any expansion plans (including existing and
entry into new geographic and/or product markets), and any customer or supplier
lists, (ii) use the Confidential Information solely in connection with the
Executive’s employment with the Company and for no other purpose, (iii) take all
precautions necessary to ensure that the Confidential Information shall not be,
or be permitted to be, shown, copies or disclosed to any third parties, without
the prior written consent of the Company, and (iv) observe all security policies
implemented by the Company from time to time with respect to the Confidential
Information. In the event that the Executive is ordered to disclose any
Confidential Information, whether in a legal or regulatory proceeding or
otherwise, the Executive shall provide the Company with prompt notice of such
request or order so that the Company may seek to prevent disclosure. In the case
of any disclosure, the Executive shall disclose only that portion of the
Confidential Information that the Executive is ordered to disclose.

 

7. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed given if delivered by hand
delivery, by certified or registered mail (first class postage pre-paid),
guaranteed overnight delivery or facsimile transmission if such transmission is
confirmed by delivery by certified or registered mail (first class postage
pre-paid) or guaranteed overnight delivery to, the following addresses and
telecopy numbers (or to such other addresses or telecopy numbers which such
party shall designate in writing to the other parties): (a) if to the Company,
at its principal executive offices, addressed to the President, with a copy to
Martin T. Schrier, Cozen O’Connor, 200 South Biscayne Blvd., Suite 3000, Miami,
Florida 33131; and (b) if to the Executive, at the address listed on the
signature page hereto.

 

8. Amendment; Waiver. This Agreement may not be modified, amended, or
supplemented, except by written instrument executed by all parties. No failure
to exercise, and no delay in exercising, any right, power or privilege under
this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege. No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties.

 

 5 

 

 

9. Assignment; Third Party Beneficiary. This Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned or delegated by him. The
Company may assign its rights, and delegate its obligations, hereunder to any
affiliate of the Company, or any successor to the Company, specifically
including the restrictive covenants set forth in Section 4 hereof. The rights
and obligations of the Company under this Agreement shall inure to the benefit
of and be binding upon its respective successors and assigns.

 

10. Severability; Survival. In the event that any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, then
such unenforceable provision shall be deemed modified so as to be enforceable
(or if not subject to modification then eliminated herefrom) to the extent
necessary to permit the remaining provisions to be enforced in accordance with
the parties intention. The provisions of Section 4 and 6 will survive the
termination for any reason of the Executive’s relationship with the Company.

 

11. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Florida applicable to
contracts executed and to be wholly performed within Florida.

 

12. Construction. This Agreement shall be construed as a whole according to its
fair meaning and not strictly for or against any party. The parties acknowledge
that each of them has reviewed this Agreement and has had the opportunity to
have it reviewed by their respective attorneys and that any rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not apply in the interpretation of this Agreement.

 

13. Withholding. All payments made to the Executive shall be made net of any
applicable withholding for income taxes and the Executive’s share of FICA, FUTA
or other taxes. The Company shall withhold such amounts from such payments to
the extent required by applicable law and remit such amounts to the applicable
governmental authorities in accordance with applicable law.

 

14. Attorneys’ Fees. In the event any legal proceeding is brought to enforce or
interpret any part of this Agreement, the prevailing Party in such legal
proceeding shall be entitled to an award of reasonable attorneys’ fees and costs
incurred by the prevailing Party in such legal proceeding, at the trial level
and at the appellate level and whether or not such proceeding is prosecuted to
final judgment.

 

[REMAINDER OF PAGE BLANK]

 

 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 



  Healthier Choices Management Corp.,   a Delaware corporation         By: /s/
Jeffrey Holman   Name: Jeffrey Holman   Title: Chief Executive Officer        
Executive:         /s/ Christopher Santi   Name: Christopher Santi



 

Signature Page for Amended and Restated Employment Agreement

 

 

 

 

Exhibit A

 

Release

 

1. Release. I, Christopher Santi, do hereby release and discharge Healthier
Choices Management Corp. and each of its parent companies, subsidiaries, each of
the respective direct and indirect equity owners of any of the foregoing, each
of the respective Affiliates of any of the foregoing, and each of the respective
officers, directors, members, managers, partners, equity owners, employees,
representatives and agents of any of the foregoing (collectively, the “Employer
Affiliates”, and each an “Employer Affiliate”) from any and all claims, demands
or liabilities whatsoever, whether known or unknown or suspected to exist by me,
which I ever had or may now have against any Employer Affiliate, from the
beginning of time to the Effective Date (as defined below), including, without
limitation, any claims, demands or liabilities in connection with my employment,
including wrongful termination, constructive discharge, breach of express or
implied contract, unpaid wages, benefits, attorneys’ fees or pursuant to any
federal, state, or local employment laws, regulations, or executive orders
prohibiting inter alia, age, race, color, sex, national origin, religion,
handicap, veteran status, and disability discrimination, including, without
limitation, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, the Civil Rights
Act of 1866, the Employee Retirement Income Security Act of 1974, the Americans
with Disabilities Act of 1990, and any similar state statute or any state
statute relating to employee benefits or pensions but specifically excluding
claims, demands or liabilities related to my ownership of equity in Holdings or
for indemnification in connection with my service as a director or officer of
the Company or any of its Affiliates. I fully understand that if any fact with
respect to which this Release is executed is found hereafter to be other than or
different from the facts believed by me to be true, I expressly accept and
assume the risk of such possible difference in fact and agree that the release
set forth herein shall be and remain effective notwithstanding such difference
in fact. I acknowledge and agree that no consideration other than as provided
for by the Amended and Restated Employment Agreement has been or will be paid or
furnished by any Employer Affiliate.

 

2. Covenant Not to Sue. I covenant and agree never, individually or with any
person or in any way, to commence, aid in any way, prosecute or cause or permit
to be commenced or prosecuted against any Employer Affiliate any action or other
proceeding, including, without limitation, an arbitration or other alternative
dispute resolution procedure, based upon any claim, demand, cause of action,
obligation, damage, or liability that is the subject of this Release. I
represent and agree that I have not and will not make or file or cause to be
made or filed any claim, charge, allegation, or complaint that is the subject of
this Release, whether formal, informal, or anonymous, with any governmental
agency, department or division, whether federal, state or local, relating to any
Employer Affiliate in any manner, including without limitation, any Employer
Affiliate’s business or employment practices. I waive any right to monetary
recovery should any administrative or governmental agency or entity pursue any
claim on my behalf.

 

 A-1 

 

 

3. Indemnification. I agree to indemnify and hold each Employer Affiliate
harmless from and against any and all claims, including each Employer
Affiliate’s court costs and reasonable attorneys’ fees actually incurred,
arising from or in connection with any claim, action, or other proceeding made,
brought, or prosecuted, or caused or permitted to be commenced or prosecuted, by
me, my successor(s), or my assign(s) contrary to the provisions of this Release.
It is further agreed that this Release shall be deemed breached and a cause of
action accrued thereon immediately upon the commencement of any action contrary
to this Release, and in any such action this Release may be pleaded by the
Employer Affiliates, or any of them, both as a defense and as a counterclaim or
cross-claim in such action.

 

4. Important General Provisions. If any provisions of this Release is held to be
invalid or unenforceable by a court of competent jurisdiction, such invalidity
or unenforceability shall not affect the validity and enforceability of the
other provisions of this Release, and the provision held to be invalid or
unenforceable shall be modified by the court finding such provisions invalid or
unenforceable so that as revised the provision shall comply with the original
terms and intent as nearly as possible and in such revised form shall be valid
and enforceable. The provisions of this Release shall be governed by, and
construed and enforced in accordance with, the laws of the State of Florida,
both substantive and remedial. The undersigned hereby waives trial by jury in
any judicial proceeding involving, directly or indirectly, any matter (whether
in tort, contract or otherwise) in any way arising out of, related to, or
connected hereto, the Amended and Restated Employment Agreement or this Release.

 

5. Right to Consult Attorney. I ACKNOWLEDGE THAT I HAVE BEEN ADVISED, IN
WRITING, TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE.

 

6. Waiver of Claims. Pursuant to the Older Workers Benefit Protection Act
(“OWBPA”), which applies to the waiver of rights under the Age Discrimination in
Employment Act, I hereby state that I have had a period of 21 calendar days from
the date I was presented with this Release within which to consider this Release
and my decision to execute the same, that I have carefully read this Release,
that I have had the opportunity to have it reviewed by an attorney, that I fully
understand its final and binding effect, that the only promises made to me to
sign this Release are those stated in this Release and the Amended and Restated
Employment Agreement, and that I am signing voluntarily with the full intent of
releasing the Employer Affiliates of all claims subject to this Release. I
acknowledge that I shall have a period of seven calendar days following my
execution of this Release to revoke this Release. This Release, including any
obligation to pay severance under the Amended and Restated Employment Agreement,
shall not become effective if I timely exercise this right of revocation. To be
effective, any such notice of revocation must be in writing, and must be
received within said seven day period. This Release shall become effective upon
expiration of said revocation period, if I have not prior thereto exercised my
right of revocation (the “Effective Date”).

 

    Name: Christopher Santi  



 

Date:______________________________

 



 A-2 

 